Exhibit 10.2

 

[g143161kki001.jpg]

 

May 29, 2013

 

Jim Walker
18818 Via Hermosa
Rio Verde, Arizona 85263

 

Dear Jim:

 

Reference is hereby made to that certain letter agreement, dated December 16,
2010 (the “Letter”), pursuant to which Superior Silica Sands, LLC, a Texas
limited liability company granted you certain rights to incentive compensation
under a long-term incentive compensation program (the “LTIC”), which has been
assigned to Emerge Energy Services GP, LLC, a Delaware limited liability company
(the “Company”).

 

As we’ve discussed, the Company has determined to terminate and liquidate the
LTIC as of the date hereof in a manner compliant with Treasury Regulation
section 1.409A-3(j)(4)(ix)(C).

 

Consequently, effective as of the date hereof, the LTIC is hereby terminated and
canceled and will be of no further force or effect.  As your LTIC termination
amount, the Company shall pay you (or, if at such time you are deceased, your
estate) a lump-sum cash payment of $2,135,366, less applicable tax withholding
as required by law (the “LTIC Payment”), payable within ten days following the
one year anniversary of the date hereof.

 

The Company’s obligation to pay you the LTIC Payment, less applicable tax
withholding as required by law, is as of the date of this letter, fully vested,
absolute, and not subject to any right of offset or set-off for any claim of any
sort that the Company or any of its affiliates may otherwise have against you
now or at any time in the future, whether known or unknown as of the date of
this Letter or at any time in the future, and whether sounding in contract or in
tort, or pursuant to any agreement in existence now or at any time in the
future, and whether enforceable at law or in equity.

 

To ensure timely payment of the LTIC Payment in accordance with this letter, and
to compensate you for the one-year delay in payment, the Company shall, within
two days of the date hereof, place an amount of cash equal to the LTIC Payment
in a rabbi trust that is intended to constitute a grantor trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Rev. Proc. 92-64. 
You (or your estate, should you be deceased at the time of payment) shall be the
sole beneficiary of such rabbi trust and the rabbi trust shall be obligated to
pay the LTIC Payment in full as set forth in the preceding paragraphs of this
Letter, but the Company shall remain

 

--------------------------------------------------------------------------------


 

secondarily liable to make the LTIC Payment if for some reason the rabbi trust
does not timely make it in its entirety, including on account of any investment
loss of the rabbi trust.  The trustee of the rabbi trust shall be PNC Bank.  The
assets of the rabbi trust shall be invested in U. S. Treasury obligations with
remaining durations of no more than 90 days or such other investments as the
Company and the Trustee may mutually agree upon.  Interest or other earnings of
the rabbi trust, to the extent not used to pay the fees of the rabbi trustee or
other administrative expenses of the rabbi trust, shall become part of the LTIC
Payment and shall be paid to you when the rabbi trust pays the LTIC Payment.

 

Effective as of the termination of the LTIC, you will have no right or interest
under or with respect to the LTIC or the Letter, other than the right to receive
the LTIC Payment as set forth above.

 

You acknowledge and agree that, although as of the date of this letter both you
and the Company have endeavored to structure the LTIC Payment in a way that
complies with any applicable requirement of Section 409A of the Code,
nevertheless in the event that any tax is imposed under Section 409A of the Code
in respect to any compensation or benefits payable to you, including the LTIC
Payment or any other payment under the LTIC, this letter or otherwise, then
(i) the payment and/or contest of such tax shall be solely your
responsibility(ies), and (ii) neither the Company, its affiliates, its
successors nor any of their respective past, present or future directors,
officers, employees or agents shall have any liability for any such tax.

 

 

 

Sincerely,

 

 

 

Emerge Energy Services GP, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Ted W. Beneski

 

Name: Ted Beneski

 

Title: Chairman of the Board

 

 

 

 

 

 

Accepted, Acknowledged and Agreed,

 

 

as of this 29 day of May, 2013

 

 

 

 

 

 

 

 

/s/ Jim Walker

 

 

 

Jim Walker

 

 

 

 

--------------------------------------------------------------------------------